Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 1 of 9




              EXHIBIT A
                 Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 2 of 9


                                               Matthew Schafer <matthew.schafer@buzzfeed.com>


Fwd: FOIA request: asylum I­589 forms 


  
  
 ­­­­­­­­­­ Forwarded message ­­­­­­­­­ 
 From: Lam Vo <lam.vo@buzzfeed.com> 
 Date: Fri, Nov 9, 2018 at 5:23 PM 
 Subject: FOIA request: asylum I­589 forms 
 To: <uscis.foia@uscis.dhs.gov> 
  
  
 To whom it may concern,  
  
 Please find attached a FOIA request for a copy of the database created from completed
 USCIS Forms I­589 applications (https://www.uscis.gov/system/files_force/files/form/i­
 589.pdf) received by USCIS between January 1 2008 through the date of search. 
  
 You will find all the specifics for the request in the PDF. Please let me know if you have
 any questions! 
  
 Best regards,  
  
 Lam Thuy Vo 
  
 ­­  



 Lam Thuy Vo | BuzzFeed | Senior Reporter |                | @lamthuyvo 
 111 East 18th St., NY, NY 10003
  
  
  
 ­­  



 Lam Thuy Vo | BuzzFeed | Senior Reporter |                | @lamthuyvo 
 111 East 18th St., NY, NY 10003
  
              Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 3 of 9
 
    FOIA request_ USCIS asylum applications.pdf 
    75K
         Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 4 of 9



TO:
FOIA Public Liaison
U.S. Citizenship and Immigration Services
National Records Center, FOIA/PA Office
P.O. Box 648010
Lee's Summit, MO 64064-8010
Via email: uscis.foia@uscis.dhs.gov



REQUESTER INFORMATION:

Name: Lam Thuy Vo
Address: BuzzFeed News, 111 E 18th St, Newsroom, New York, NY 10003
Email: lam.vo@buzzfeed.com
Phone (cell):
Job Title: Reporter



This is a request for records under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.



The records sought are:

   1. A copy of the database created from completed USCIS Forms I-589 applications
      (​https://www.uscis.gov/system/files_force/files/form/i-589.pdf​) received by
      USCIS between January 1, 2008 through the date of search, which, at minimum,
      should include the following columns:
           a. City for the U.S. residence of the applicant
           b. State for the U.S. residence of the applicant
           c. Zip code for the U.S. residence of the applicant
           d. Gender of the applicant
           e. Marital status of the applicant
           f. Birthdate for the applicant
           g. Present nationality for the applicant
           h. Nationality at birth for the applicant
           i. Race, ethnic or tribal group for the applicant
           j. Religion of the applicant
           k. Whether the applicant is currently in Immigration Court proceedings or not
              (True or False)
Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 5 of 9



 l.  Native language of the applicant
 m.  Whether the applicant is fluent in English (True or False)
 n.  Other languages spoken fluently by the applicant
 o.  Whether the applicant has a spouse
 p.  Gender of the applicant’s spouse
 q.  Nationality of the applicant’s spouse
 r.  Race, ethnic or tribal group for the applicant’s spouse
 s.  The number of children the applicant has (put 0 if applicant does not have
     children)
 t. Nationality/nationalities of the applicant’s children
 u. Ages of the applicant’s children
 v. The country where the applicant last (most recent) feared persecution
 w. The last (most recent) type of school that the applicant attended
 x. The last (most recent) occupation of the applicant
 y. Why the applicant is filing for asylum (Race, religion, nationality, political
     opinion, membership in a particular social group or torture convention)
 z. Whether the applicant, their family, or close friends or colleagues have ever
     experienced harm or mistreatment or threats in the past by anyone
 aa. Whether the applicant fears harm or mistreatment if they return to their
     home country
 bb. Whether the applicant is filing this application more than 1 year after your
     last arrival in the United States
 cc. Whether the form was prepared by someone other than the applicant
 dd. The full name of the preparer
 ee. The name of their law firm or organization of the preparer
 ff. The name of the recognized organization of the preparer
 gg. The attorney state bar number of the preparer
 hh. The address of the preparer
 ii. The daytime telephone number of the preparer
 jj. The city of the preparer
 kk. The location of the preparer
 ll. The zip code of the preparer
 mm. The outcome of the case (received asylum, did not receive asylum)




                                FORMAT
         Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 6 of 9



I ask that any releases stemming from this request be provided in digital format (soft-copy)
as data files (.csv, .tsv, etc.) via email or on a compact disc or other like media.

                              FEE CATEGORY AND FEE WAIVER

I am a reporter for BuzzFeed News and formerly a journalist for National Public Radio’s
Planet Money, The Wall Street Journal and Al Jazeera America.

I request a complete waiver of all search and duplication fees. If my request for a waiver is
denied, I request that I be considered a member of the news media for fee purposes.

I do not have any commercial interest in the records sought and am seeking them for the
purpose of writing news stories to help the public understand the operations and activities
of the USCIS. I​ firmly intend to analyze the requested records in order to facilitate
significant expansion of public understanding of government operations.

                          REQUEST FOR EXPEDITED PROCESSING

I request expedited processing based on an urgency to inform the public about an actual or
alleged federal government activity, if made by a person who is primarily engaged in
disseminating information.

There is an urgent need for the public to understand the inner workings of the asylum
system, given the administration’s focus on immigration enforcement efforts, concerns
about its asylum, refugee and visa-holder processing, and the many changes this system
has undergone in recent months and weeks.

As examples of the interest in the U.S. asylum system and the recent influx in asylum
seekers coming to the U.S., please see the following recent stories:

    1. The New York Times: “Trump Administration Considers Unprecedented Curbs on
       Asylum for Migrants”1
    2. BuzzFeed News: In A Major Change In US Policy, Sessions Rules That Domestic
       Violence Is Not Grounds For Asylum2




1
 July 18, 2018. ​https://www.nytimes.com/2018/07/18/us/immigration-asylum-children.html
2
  June 11, 2018.
https://www.buzzfeednews.com/article/adolfoflores/sessions-domestic-violence-asylum-immigration
          Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 7 of 9



    3. The Hill: With new immigration policy, Trump administration gutting the right to
       asylum3
    4. The Wall Street Journal: County Jail in New York Receives Hundreds of Asylum
       Seekers 4
    5. BuzzFeed News: The Caravan Of Asylum-Seekers In Mexico Is Running Into A
       Massively Backlogged US System5
    6. The New York Times: Family Separation at Border May Be Subject to Constitutional
       Challenge, Judge Rules6

These articles, as well as others, lay out how the asylum system is undergoing major
changes and highlight the recent controversies around the treatment of asylum seekers —
from their incarceration to the separation of children from their parents — which affect
public confidence.

It is imperative that the public better understand the asylum system, especially since it will
change drastically in the coming months. Recently, attention on the asylum system has
resulted in the following actions:

    ● The ACLU filed a lawsuit against the Trump administration over detaining asylum
      seekers7
    ● Two Guatemalan asylum seekers sued Attorney General Jeff Sessions and other
      Trump administration officials for separating them from their children8
    ● A court blocked the Trump Administration from blanket detaining asylum seekers9




3
   July 18, 2018.
http://thehill.com/opinion/immigration/397305-with-new-immigration-policy-trump-administration-guttin
g-the-right-to
4
  July 16 2018.
https://www.wsj.com/articles/county-jail-in-new-york-takes-in-hundreds-of-asylum-seekers-1531733400
5
   May 1, 2018.
https://www.buzzfeednews.com/article/lamvo/caravan-asylum-mexico-backlogged-border-data
6
  June 6, 2018. ​https://www.nytimes.com/2018/06/06/us/family-separations-migrants-court.html
7
   Washington Post: “ACLU sues Trump administration over detaining asylum seekers.” March 15, 2018.
https://www.washingtonpost.com/local/immigration/aclu-sues-trump-administration-over-detaining-asylu
m-seekers/2018/03/15/aea245e2-27a2-11e8-bc72-077aa4dab9ef_story.html?utm_term=.d6dfd953e3cf
8
   The Hill: “Guatemalan woman sues Trump admin over alleged separation from son while seeking asylum.”
June 19, 2018
http://thehill.com/latino/393063-guatemalan-woman-sues-trump-administration-over-alleged-separation-f
rom-her-son-after​ and The Hill: “Second Guatemalan asylum seeker sues Trump administration to be
reunited with separated child.” June 26, 2018.
9
   The New York Times: “Court Blocks Trump Administration From Blanket Detention of Asylum Seekers.” July
2, 2018. ​https://www.nytimes.com/2018/07/02/us/asylum-court-ruling-detention.html
          Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 8 of 9



     ● Hundreds of thousands of people protested in 50 U.S. states in response to the
       treatment of asylum seekers 10



                               EXEMPTIONS AND SEGREGABILITY

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of
disclosure, withholding information “only if . . . disclosure would harm an interest
protected by an exemption” or “disclosure is prohibited by law.”

The FOIA Improvement Act of 2016 also amended the FOIA as follows (5 USC 552(a)(8)):

     (A) An agency shall—
     (i) withhold information under this section only if—
     (I) the agency reasonably foresees that disclosure would harm an interest protected by
     an exemption described in subsection (b); or
     (II) disclosure is prohibited by law; and
     (ii) (I) consider whether partial disclosure of information is possible whenever the
     agency determines that a full disclosure of a requested record is not possible; and
     (II) take reasonable steps necessary to segregate and release nonexempt information. . .

In the event some portions of the requested records are properly exempt from disclosure,
please disclose any reasonably segregable non-exempt portions of the requested records. If
it is your position that a document contains non-exempt segments, but that those
non-exempt segments are so dispersed throughout the document as to make segregation
impossible, please state what portion of the document is non-exempt, and how the material
is dispersed throughout the document. Claims of nonsegregability must be made with the
same degree of detail as required for claims of exemptions in a Vaughn index. If a request is
denied in whole, please state specifically that it is not reasonable to segregate portions of
the record for release.

Further, “the withholding agency must supply ‘a relatively detailed justification, specifically
identifying the reasons why a particular exemption is relevant and correlating those claims
with the particular part of a withheld document to which they apply.’”



10
  USA Today: “In 50 states, hundreds of thousands protest immigration policy, with focus on midterms” June
30, 2018.
https://www.usatoday.com/story/news/2018/06/30/families-belong-together-rallies-hundreds-thousands-
protest/747942002/
         Case 1:19-cv-01219-JSR Document 1-1 Filed 02/08/19 Page 9 of 9



In addition, I ask that your agency exercise its discretion to release records which may be
technically exempt, but where withholding serves no important public interest.



                  ADDITIONAL INSTRUCTIONS REGARDING REQUEST

If a portion of the responsive records become available before the entire request is
complete, I respectfully request that USCIS provide records on a rolling basis.

I certify that the foregoing statements are true and correct.
Executed: 11/09/2018                                      /s/ Lam Thuy Vo



***

Please do not hesitate to contact me if you have any questions concerning this request.
Thank you. I appreciate your time and attention to this matter. My email is
lam.vo@buzzfeed.com​ and number is                   .
